314 So. 2d 99 (1975)
In re Joe SIMONETTI
v.
CITY OF BIRMINGHAM.
Ex parte CITY OF BIRMINGHAM.
SC 1229.
Supreme Court of Alabama.
May 29, 1975.
*100 William C. Walker, Birmingham, for petitioner.
None opposed.
BLOODWORTH, Justice.
Petition of City of Birmingham for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Simonetti v. City of Birmingham, 55 Ala.App. 163, 314 So. 2d 83 [1975].
The judgment of the Court of Criminal Appeals reversed Simonetti's conviction, in the Circuit Court of Jefferson County, for violation of the city's "Blue Law" or "Sunday Closing Law."
We think the petition should be denied. We point out, as we have heretofore done in numerous cases, that petitions for writs of certiorari are frequently denied without any consideration of the merits and that denial of certiorari should never be considered as an expression by this Court on the merits of the controversy. See Lowery v. State (Ex parte State of Alabama, etc.), 291 Ala. 787, 286 So. 2d 67 (1973); Horsley v. Horsley (Ex parte Horsley), 291 Ala. 782, 280 So. 2d 155 (1973).
Although we are not thus bound to express ourselves on the merits of this controversy, we may add that we think the judgment of reversal could be sustained because, from the recital of facts in the opinion, the proof is insufficient to show that Simonetti had "more than four employees on duty at any one time on Sunday" on the instant occasion.
We neither approve nor disapprove the language used, the statements of law contained, nor the other conclusions reached, in the balance of the opinion.
Writ denied.
HEFLIN, C. J., and FAULKNER, ALMON and EMBRY, JJ., concur.